UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7629


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SHIRLEY INGRAM, a/k/a Raheem,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:10-cr-00069-FDW-1)


Submitted: March 31, 2021                                         Decided: April 20, 2021


Before GREGORY, Chief Judge, AGEE and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shirley Ingram, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shirley Ingram appeals the district court’s order denying his motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. We have

reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

order. See United States v. Ingram, No. 3:10-cr-00069-FDW-1 (W.D.N.C. Oct. 14, 2020).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2